
      
        FEDERAL COMMUNICATIONS COMMISSION
        47 CFR Part 73
        [DA 02-3380, MB Docket No. 02-375, RM-10605]
        Digital Television Broadcast Service; Jackson, WY
        
          AGENCY:
          Federal Communications Commission.
        
        
          ACTION:
          Proposed rule.
        
        
          SUMMARY:
          The Commission requests comments on a petition filed by Two Ocean Broadcasting Company, licensee of station KJWY-TV, NTSC 2, Jackson, Wyoming, proposing the substitution of DTV channel 4 for station KJWY's assigned DTV channel 14. DTV Channel 4 can be allotted to at reference coordinates 43-20-42 N. and 110-45-10 W. with a power of 1, a height above average terrain HAAT of 300 meters.
        
        
          DATES:
          Comments must be filed on or before February 3, 2003, and reply comments on or before February 18, 2003.
        
        
          ADDRESSES:

          The Commission permits the electronic filing of all pleadings and comments in proceeding involving petitions for rule making (except in broadcast allotment proceedings). See Electronic Filing of Documents in Rule Making Proceedings, GC Docket No. 97-113 (rel. April 6, 1998). Filings by paper can be sent by hand or messenger delivery, by commercial overnight courier, or by first-class or overnight U.S. Postal Service mail (although we continue to experience delays in receiving U.S. Postal Service mail). The Commission's contractor, Vistronix, Inc., will receive hand-delivered or messenger-delivered paper filings for the Commission's Secretary at 236 Massachusetts Avenue, NE., Suite 110, Washington, DC 20002. The filing hours at this location are 8 a.m. to 7 p.m. All hand deliveries must be held together with rubber bands or fasteners. Any envelopes must be disposed of before entering the building. Commercial overnight mail (other than U.S. Postal Service Express Mail and Priority Mail) must be sent to 9300 East Hampton Drive, Capitol Heights, MD 20743. U.S. Postal Service first-class mail, Express Mail, and Priority Mail should be addressed to 445 12th Street, SW., Washington, DC 20554. All filings must be addressed to the Commission's Secretary, Office of the Secretary, Federal Communications Commission, Washington, DC 20554. In addition to filing comments with the FCC, interested parties should serve the petitioner, or its counsel or consultant, as follows: J. Dominic Monahan, Luvass, Cobb, Richard & Fraser, PC, 777 High Street, Suite 300, Eugene, Oregon 97401 (Counsel for Two Ocean Broadcasting Company).
        
        
          FOR FURTHER INFORMATION CONTACT:
          Pam Blumenthal, Media Bureau, (202) 418-1600.
        
      
      
        SUPPLEMENTARY INFORMATION:

        This is a synopsis of the Commission's Notice of Proposed Rule Making, MB Docket No. 02-375, adopted December 6, 2002, and released December 13, 2002. The full text of this document is available for public inspection and copying during regular business hours in the FCC Reference Information Center, Portals II, 445 12th Street, SW., Room CY-A257, Washington, DC 20554. This document may also be purchased from the Commission's duplicating contractor, Qualex International, Portals II, 445 12th Street, SW., Room CY-B402, Washington, DC 20554, telephone (202) 863-2893, facsimile (202) 863-2898, or via-e-mail qualexint@aol.com.
        
        Provisions of the Regulatory Flexibility Act of 1980 do not apply to this proceeding.

        Members of the public should note that from the time a Notice of Proposed Rule Making is issued until the matter is no longer subject to Commission consideration or court review, all ex parte contacts are prohibited in Commission proceedings, such as this one, which involve channel allotments. See 47 CFR 1.1204(b) for rules governing permissible ex parte contacts.
        For information regarding proper filing procedures for comments, see 47 CFR 1.415 and 1.420. 
        
          List of Subjects in 47 CFR Part 73
          Digital television broadcasting, Television.
        
        For the reasons discussed in the preamble, the Federal Communications Commission proposes to amend 47 CFR Part 73 as follows:
        
          PART 73—RADIO BROADCAST SERVICES
          1. The authority citation for part 73 continues to read as follows:
          
            Authority:
            47 U.S.C. 154, 303, 334 and 336.
          
          
          
            § 73.622 
            [Amended]
            2. Section 73.622(b), the Table of Digital Television Allotments under Wyoming is amended by removing DTV channel 14 and adding DTV channel 4 at Jackson.
          
          
            Federal Communications Commission.
            Barbara A. Kreisman, 
            Chief, Video Division, Media Bureau.
          
        
      
      [FR Doc. 02-32284 Filed 12-20-02; 8:45 am]
      BILLING CODE 6712-01-P
    
  